 


109 HR 1572 IH: Preserving Access to Affordable Drugs Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1572 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Menendez (for himself, Mr. Pallone, Mr. Holt, Mr. Andrews, Mr. Payne, Mr. Rothman, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to improve the coordination of prescription drug coverage provided under State pharmaceutical assistance programs with the prescription drug benefit provided under the Medicare Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserving Access to Affordable Drugs Act of 2005. 
2.State as authorized representative 
(a)In generalSection 1860D–1(b)(1) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)) is amended by adding at the end the following new subparagraph: 
 
(D)State as authorized representativeA State Pharmaceutical Assistance Program (as defined in section 1860D–23(b)) may, at the option of the State operating the Program, act as the authorized representative for any part D eligible individual residing in the State who is enrolled in the Program or described in section 1935(c)(6)(A)(ii) in order to select one or more preferred prescription drug plans to enroll such an individual, so long as the individual is afforded the authority to decline such enrollment. A Program that acts as an authorized representative for an individual pursuant to the preceding sentence shall not be considered to have violated section 1860D–23(b)(2) solely because of the enrollment of such individual in a preferred prescription drug plan.. 
(b)Conforming amendment to anti-discrimination provisionSection 1860D–23(b)(2) of the Social Security Act (42 U.S.C. 1395w–133(b)(2)) is amended by inserting subject to section 1860D–1(b)(1)(D), after which,. 
3.Facilitation of coordinationSection 1860D–24(c)(1) of the Social Security Act (42 U.S.C. 1395w–134(c)(1)) is amended by striking all methods of operation and inserting its own methods of operation, except that a PDP sponsor or MA organization may not require a State Pharmaceutical Assistance Program or an RX plan described in subsection (b) to apply such tools when coordinating benefits. 
4.Allowing medicaid wrapSection 1935 of the Social Security Act (42 U.S.C. 1396u–5) is amended by striking subsection (d). 
5.Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2066). 
 
